Citation Nr: 0509701	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  95-39 696	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to separate ratings for service-connected 
chronic lymphocytic thyroiditis and for the residuals of 
papillary carcinoma and follicular adenoma.

2.  Entitlement to reinstatement of a 100 percent rating for 
the service-connected disability residuals of papillary 
carcinoma, status post partial thyroidectomy, for the period 
from October 1, 1993.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1968 to March 1974, from January 1978 to October 
1988, and from November 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on November 29, 2001, which vacated a 
December 1999 Board decision and remanded the case for 
additional development.  The issue initially arose from a 
November 1993 rating decision by the Chicago, Illinois, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Board notes that on August 14, 1991, the Chicago RO 
received the veteran's claim for entitlement to service 
connection for disorders including "excessive weight gain 
and metabolic abnormality."  A December 1992 rating 
decision, in pertinent part, denied service connection for 
these matters as not demonstrating disabilities for VA 
compensation purposes.  

On December 16, 1992, a claim was received for follicular 
carcinoma, lymphocytic thyroiditis, and papillary carcinoma.  
In April 1993, the veteran submitted a notice of disagreement 
from the December 1992 rating decision, in essence, asserting 
that his excessive weight gain and metabolic abnormality were 
due to follicular carcinoma, lymphocytic thyroiditis, and 
papillary carcinoma.  In a May 1993 rating decision the 
Chicago RO denied entitlement to service connection for 
follicular carcinoma, lymphocytic thyroiditis, and papillary 
carcinoma.  

In July 1993, a statement of the case was issued including as 
to the service connection issue of excessive weight gain.  In 
August 1993, the veteran submitted a notice of disagreement 
from the May 1993 rating decision denying entitlement to 
service connection for follicular carcinoma, lymphocytic 
thyroiditis, and papillary carcinoma.  A VA Form 9 was 
received in September 1993 perfecting the appeal as to the 
service connection issue of excessive weight gain.  

In an October 1993 hearing officer's decision service 
connection was granted for "chronic lymphocytic thyroiditis 
with carcinoma of the thyroid postoperative residuals as 
Persian Gulf War presumed."  It was noted that the evidence 
was in equipoise and that resolving all reasonable doubt in 
the veteran's favor service connection was warranted.  The 
veteran was notified of this determination by correspondence 
dated November 19, 1993.

A November 1993 rating decision noted the hearing officer's 
determination and established service connection for chronic 
lymphocytic thyroiditis with weight gain and metabolic 
abnormality, status post partial thyroidectomy.  It was noted 
that a 100 percent statutory rate was assigned from the date 
of the veteran's claim of December 10, 1992, until November 
1, 1993, a date one year following his surgery, with a 10 
percent rate from November 1, 1993, because there were no 
residuals but the veteran was taking medication for this 
"condition."  The rating codesheet shows the disorder was 
evaluated under Diagnostic Codes 7903-7914.  In January 1994, 
the veteran submitted a notice of disagreement "[p]ursuant 
to your proposal to reduce my disability benefit payments 
effective 1 March 1994."  

In March 1994, the veteran requested his claims file be 
transferred to the RO in Portland, Oregon.  An October 1994 
Portland RO hearing officer's decision found, in pertinent 
part, that the veteran had submitted his initial claim for 
service connection within one year of his discharge from 
active service and that the November 1993 rating decision was 
clearly and unmistakably erroneous in not establishing the 
100 percent rating from June 5, 1991.  It was also noted that 
the effective date of the cessation of the 100 percent rating 
should be from October 1, 1993, but that as there was no 
reduction of an evaluation previously in effect due process 
notification or proposal action to reduce was not required.  
These determinations were addressed in a December 1994 rating 
decision.  

In October 1995, the RO issued a statement of the case as to 
the issue of whether there was clear and unmistakable error 
(CUE) on the reduction date for the service-connected 
"thyroid condition."  A VA Form 9 was received in November 
1995, in essence, perfecting the appeal as to this matter.  A 
supplemental statement of the case was issued in July 1996 
addressing regulatory changes for disorders under 38 C.F.R. 
§ 4.119.

A September 1998 hearing officer's decision found there was 
no CUE in the November 1993 rating decision in combining 
chronic lymphocytic thyroiditis with weight gain and 
metabolic abnormality and carcinoma of thyroid, status post 
partial thyroidectomy, as one service-connected disability 
under diagnostic codes 7903-7914.  It was also noted that the 
rating codesheet was being amended to reflect that service 
connection had also been established for carcinoma of 
thyroid, status post partial thyroidectomy, but that even if 
evaluated separately a non-compensable evaluation would be 
assigned in the absence of recently active malignancy or 
residual impairment attributable to the partial 
thyroidectomy.  A September 1998 supplemental statement of 
the case addressed the CUE issues as to propriety of the 
reduction to 10 percent and in combining the disorders as one 
service-connected disability.  A VA Form 9 was received in 
October 1998.

In a July 1999 decision the Board re-classified the issue on 
appeal and denied entitlement to reinstatement of a 100 
percent rating for service-connected residuals of chronic 
lymphocytic thyroiditis with weight gain and metabolic 
abnormality, status post thyroid cancer and partial 
thyroidectomy, for the period subsequent to October 1, 1993.  
On November 29, 2001, this decision was vacated by the Court 
and remanded for additional development in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.).  

In June 2002, the Board remanded the case to the RO to allow 
the veteran an opportunity to present evidence at a personal 
hearing.  In December 2002, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.

In June 2003, the Board remanded the case to the RO, in 
essence, for the veteran to be provided notice as required by 
the VCAA.  The issues of entitlement to service connection 
for thyroid cancer and for follicular cancer were also listed 
as matters on appeal without additional clarification.  In 
January 2004, the Board remanded the case for notification of 
a grant of an extension of time to submit evidence in support 
of the claim and for re-adjudication based upon the receipt 
of evidence subsequent to the last supplemental statement of 
the case.  

In a June 2004 rating decision the RO established entitlement 
to service connection for follicular cancer and, in essence, 
included that disorder in the list of residual disorders 
associated with the veteran's September 1992 partial 
thyroidectomy.  In a June 2004 supplemental statement of the 
case the RO re-adjudicated the veteran's claims and re-
classified the issues on appeal as entitlement to 
reinstatement of a 100 percent rating for service-connected 
residuals of chronic lymphocytic thyroiditis with weight gain 
and metabolic abnormality, status post thyroid cancer, 
follicular cancer, and partial thyroidectomy, for the period 
subsequent to October 1, 1993, and entitlement to a separate 
evaluation for thyroid cancer.  

For the reasons addressed below, the Board finds the issues 
for appellate review are more appropriately described as 
provided on the title page of this decision.  Although these 
were not the specific issues addressed in prior adjudicative 
actions, the Board finds the veteran is not prejudiced by 
this decision and that, in fact, this action now frames the 
issues in accordance with the veteran's arguments.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that in order to protect the veteran's due 
process rights as to any ratings or effective dates to be 
assigned as a result of this determination, the present 
decision will only address the specific, narrow issues as 
listed on the title page.  The Board finds, however, that the 
present action addresses all matters properly developed for 
appellate review.  Therefore, the issues concerning all 
rating and effective date assignments, in accordance with the 
separate rating and reinstatement issues addressed below, are 
referred to the RO for appropriate adjudication.  The RO 
should ensure that the veteran is adequately notified that 
additional action will be required to appeal any matter 
addressed in a subsequent rating decision should he disagree 
with any determination at that time.

The Board also notes that the veteran submitted additional 
correspondence in support of his claims subsequent to the 
issuance of the June 2004 supplemental statement of the case.  
The Board finds, however, that an additional remand for RO 
consideration of this evidence is not required because the 
statements are essentially cumulative of his previous claims.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  In August 1991, the veteran filed a claim for service 
connection for excessive weight gain and metabolic 
abnormality.

3.  In September 1992, the veteran underwent a partial 
thyroidectomy for removal of a nodule with subsequent 
pathology examination diagnoses of chronic lymphocytic 
thyroiditis, follicular adenoma, and papillary carcinoma.

4.  In December 1992, the veteran filed a claim for service 
connection for follicular carcinoma, advanced lymphocytic 
thyroiditis, and papillary carcinoma

5.  The October 1993 hearing officer's decision granted 
service connection for chronic lymphocytic thyroiditis and 
thyroid carcinoma; service connection was subsequent 
established for follicular cancer.

6.  The evidence of record demonstrates chronic lymphocytic 
thyroiditis and thyroid carcinoma are distinct disorders and 
are unrelated to any common etiology.

7.  Separate VA compensation evaluations for the veteran's 
chronic lymphocytic thyroiditis and thyroid carcinoma would 
not violate the prohibition against pyramiding ratings.

8.  Separate VA compensation evaluations for the veteran's 
service-connected thyroid carcinoma and follicular cancer as 
papillary carcinoma (a malignant neoplasm) and follicular 
adenoma (a benign neoplasm) would not violate the prohibition 
against pyramiding ratings.

9.  The November 29, 1993, rating decision was clearly and 
unmistakably erroneous in failing to accurately identify the 
service-connected disability granted by the October 1993 
hearing officer's decision, in failing to assign separate 
ratings for chronic lymphocytic thyroiditis, papillary 
carcinoma, and follicular adenoma, and in apparently assuming 
that the veteran's chronic lymphocytic thyroiditis was a 
residual of treatment for thyroid carcinoma.  

10.  VA records show the service-connected disability for 
which the veteran received a 100 percent schedular evaluation 
prior to October 1, 1993, was for his service-connected 
thyroid carcinoma or papillary carcinoma, a malignant thyroid 
neoplasm of the endocrine system, under diagnostic code 7914.

11.  The medical evidence of record demonstrates no present 
or remaining malignant thyroid neoplasm nor recurrence of any 
malignant thyroid carcinoma after September 1992 and that the 
veteran's subsequent medication regime was provided either as 
treatment for his benign follicular adenoma or as thyroid 
replacement therapy.  

12.  The veteran was appropriately compensated under 
applicable VA regulations at 100 percent for the one year 
following a September 21, 1992, right thyroid lobectomy for 
removal of a nodule subsequently identified as including a 
malignant thyroid neoplasm; the determination to cease 
compensation payments at the 100 percent rating effective 
October 1, 1993, was proper.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to separate ratings for 
service-connected chronic lymphocytic thyroiditis and for the 
residuals of papillary carcinoma and follicular adenoma have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.14, 4.119, Diagnostic Codes 7903, 7914, 7915 (1993).

2.  The criteria for reinstatement of a 100 percent rating 
for the service-connected disability residuals of papillary 
carcinoma, status post partial thyroidectomy, for the period 
from October 1, 1993, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 
7914 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  The VCAA and the implementing 
regulations apply in the instant case.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  A review of the record 
shows the veteran was notified of the VCAA as it applies to 
his claims by correspondence dated in July 2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first agency of original jurisdiction (AOJ or RO) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the final transfer of the veteran's case to the 
Board.  The issues on appeal were re-adjudicated and a 
supplemental statement of the case provided to the veteran in 
June 2004.  The veteran has been provided every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, to decide the appeal 
would not be prejudicial error.  See VAOPGCPREC 7-2004 (July 
16, 2004).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letter generally informed the 
veteran of the evidence not of record that was necessary to 
substantiate his claim and identified which parties were 
expected to provide such evidence.  Although the letter did 
not specifically address the VCAA "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
In fact, 38 C.F.R. § 3.159(b)(1), which includes this 
"fourth element," was cited in the July 2003 supplemental 
statement of the case.  In light of the actual notice 
provided, the Board finds that any content deficiency in the 
notice letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  The Board finds further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in October 1991, January 1995, 
and May 1997.  VA records show that a specialist examination 
was ordered in May 1998; however, in correspondence dated May 
31, 1998, the veteran stated he would not submit to a VA 
examination until the "restoration" issue was resolved.  
The Board finds the available medical evidence is sufficient 
for adequate determinations of the issues addressed in this 
decision.  The duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  

Factual Background

Service medical records show that in December 1981 the 
veteran was evaluated for a weight control program.  The 
examiner noted he was overweight at 1923/4 pounds (lbs).  At 
the time of a July 1988 separation examination the veteran 
weighed 185 lbs.  Examination of the endocrine system 
revealed no clinical abnormalities.  On redeployment 
examination apparently in April 1991 he weighed 199 lbs.  An 
examination in August 1991 revealed a normal clinical 
evaluation of the endocrine system.  The veteran's weight at 
that time was 205 lbs.  Service records show the veteran 
served in Southwest Asia from December 10, 1990, to May 14, 
1991.

VA records show that on August 14, 1991, the veteran filed a 
claim for service connection for, among other conditions, 
excessive weight gain and metabolic abnormality.  He noted he 
had spent five months in Saudi Arabia during Operation Desert 
Storm.

VA examination in October 1991 noted the veteran's complaints 
of excessive weight gain and metabolic abnormality.  The 
examiner noted there was no evidence of lymphadenopathy or 
lymphatic obstruction.  The veteran's weight was 204 lbs.

Private medical records dated in August 1992 noted the 
veteran had a solid thyroid nodule.  Hospital records show 
that on September 21, 1992, he underwent right thyroid 
lobectomy for an asymptomatic cold thyroid nodule.  An 
admission history and physical examination report noted the 
veteran had no symptoms of hypothyroidism or hyperthyroidism.  
Laboratory testing revealed thyroid profile findings within 
normal expected ranges.  A September 1992 frozen section 
pathology report noted follicular adenoma with no evidence of 
malignancy.  Upon surgical pathology review, it was noted 
that there were tiny isolated areas suggestive of papillary 
carcinoma and that the case would be referred to the Armed 
Forces Institute of Pathology (AFIP) for consultation.  An 
October 1992 AFIP report included diagnoses of follicular 
carcinoma, advanced lymphocytic thyroiditis, and an 
incidental finding of papillary carcinoma upon microscopic 
focus.  

In correspondence dated in October 1992 Dr. S.G.A. noted that 
upon review of the AFIP report it was felt that there was 
capsular invasion and an incidental finding of microscopic 
papillary carcinoma.  It was noted that these occurred in 
four percent of normal cases and was not clinically 
dangerous.  The physician stated that if the diagnosis of 
capsular invasion was correct that the veteran may require a 
second subtotal thyroidectomy or radioactive iodine therapy.  
The veteran was given a prescription of Synthroid for the 
post-operative thyroid nodule.

In correspondence dated in November 1992 Dr. S.G.A. noted 
that the veteran had been given Synthroid without symptoms of 
hyperthyroidism or hypothyroidism.  An examination of the 
neck revealed diminished scar edema, without nodules or 
palpable thyroid gland.  There was no adenopathy.  A review 
of a pathology consultation was noted to indicate that the 
papillary carcinoma was an incidental finding and did not 
need therapy and that the follicular lesion was a benign 
adenoma.  The physician stated the treatment options 
discussed with the veteran included acceptance of the AFIP 
diagnoses that would warrant repeat subtotal thyroidectomy or 
radio-iodine ablation therapy of the remaining lobe or both 
followed by a total body scan and radioactive iodine therapy 
or acceptance of the diagnosis of benign adenoma and to 
continue to be followed while on Synthroid.  

Internal medicine and radiology reports dated in November 
1992 noted diagnoses of bilateral hilar adenopathy, superior 
mediastinal adenopathy, and periacinal adenopathy.  It was 
also noted that these findings in a patient with a clinical 
history of follicular thyroid carcinoma most likely 
represented metastatic foci.

In December 1992, the veteran filed a service connection 
claim for follicular carcinoma, advanced lymphocytic 
thyroiditis, and papillary carcinoma.  An RO rating decision 
in December 1992 denied service connection for excessive 
weight loss and metabolic abnormality finding that these were 
not disabilities for VA compensation purposes.

Private hospital records show that in January 1993 the 
veteran underwent mediastinoscopy to determine whether hilar 
adenopathy and adenopathy in the right and left paratracheal 
areas were related to his papillary carcinoma.  The post-
operative diagnosis was noncaseating granuloma (probable 
sarcoid).  An outpatient treatment report dated February 3, 
1993, noted that the January 1993 mediastinoscopy resulted in 
an assessment of stage I sarcoidosis with no evidence of 
organ dysfunction.  A February 15, 1993, report noted that on 
a follow-up visit for papillary thyroid carcinoma the veteran 
reported an increased size of thyroid and occasional fatigue 
for the previous two months.  The assessment was follicular 
adenoma/papillary.  It was noted that the veteran was 
euthyroid, that he was doing well, and that Synthroid would 
be continued.

An RO rating decision dated in May 1993 denied service 
connection for follicular and papillary carcinoma with 
lymphocytic thyroiditis, post-operative partial 
thyroidectomy, finding that service medical records were 
negative and that the disorder was not incurred in service.  

In correspondence dated in August 1993 Dr. M.S. noted that 
based on the physical findings at the time of the thyroid 
lobectomy, the size of the nodule, and laboratory values 
which "could be" related to thyroid problems, it was felt 
that the veteran had the thyroid carcinoma and thyroiditis 
for a minimum of several months prior to the date when the 
first diagnosis was made.  There was no doubt in his mind 
that both the follicular and papillary carcinoma and 
thyroiditis existed 40 days prior to the diagnosis.

At his personal hearing in September 1993 the veteran 
testified that he first incurred a thyroid disorder in June 
1992, over one year after service separation.  He also 
asserted that his weight gain, hyperlipidemia, and lower 
metabolic rate (which he contended caused low body 
temperature) were early manifestations of a thyroid 
condition.

The veteran submitted excerpts from medical literature 
including "Laboratory Findings in Endocrine Disorders" 
indicating that hypothyroidism is manifested by increased 
levels of cholesterol, and hyperthyroidism is manifested by 
decreased levels of cholesterol.  An entry titled "Goiter: 
types and causes" and a chapter titled "Controlling 
Abnormal Thyroid Secretion" noted hypothyroidism depresses 
the metabolic rate, causing signs and symptoms, including 
cardiovascular and cutaneous effects and slightly lower body 
temperature.  An article by Paul Ladenson, M.D., "Thyroid 
Nodules and Goiter," which the veteran indicated included 
the proposition that papillary carcinoma and mixed papillary-
follicular carcinoma of the thyroid, the most common forms of 
thyroid cancer, accounted for two thirds of all thyroid 
malignancies.  In general, these tumors were said to be 
indolent in their growth and to spread to regional lymph 
nodes or undergo local invasion.  

The veteran also submitted articles by Robert Rude, M.D., and 
Frederick Singer, M.D., titled "Primary 
Hyperparathyroidism," an article titled 
"Hyperlipoproteinemia (Hyperlipidemia)," in Nutritional and 
Metabolic Disorders, an article titled "Hypothyroidism," in 
a chapter titled "Treatment of Thyroid Storm," in Endocrine 
Disorders.  He asserted these articles demonstrated that, in 
laboratory evaluation, a low level of circulating TSH was 
found in secondary hypothyroidism, whereas in primary 
hypothyroidism levels of TSH are very high, and that serum 
cholesterol levels were generally low in secondary 
hypothyroidism and high in primary hypothyroidism.  An entry 
titled "Hashimoto's Thyroiditis" in Endocrine Disorders 
included the proposition that this disorder was believed to 
be the most common cause of primary hypothyroidism, and that 
there may be an increased incidence of thyroid neoplasia, 
particularly papillary carcinoma, possibly because of 
increased TSH stimulation.

A hearing officer decision in October 1993 resolved 
reasonable doubt in the veteran's favor to grant service 
connection for thyroid cancer and chronic lymphocytic 
thyroiditis.  The decision apparently relied on the August 
1993 private medical opinion of Dr. M.S. that (based on the 
physical findings at the time of the thyroid lobectomy, size 
of the nodule, and the veteran's weight gain) the veteran 
likely had thyroid cancer and thyroiditis for several months 
prior to diagnosis.  A rating decision in November 1993 
assigned an effective date for a 100 percent rating from 
December 10, 1992, and a 10 percent rating from November 1, 
1993, for the veteran's service-connected chronic lymphocytic 
thyroiditis with weight gain and metabolic abnormality, 
status post partial thyroidectomy.  

VA outpatient treatment records dated from March 1974 to 
October 1993 show that in 1991 the veteran received a 
diagnosis of hyperlipidemia and was placed on a low 
cholesterol diet.  

At a personal hearing in April 1994 the veteran testified 
that he was on thyroid medication for a metabolic abnormality 
and to prevent recurrence of carcinoma.  He asserted that the 
last surgery performed to determine whether cancer had 
migrated to his lymph nodes was in January 1993.  He stated 
he was being treated by VA for cholesterol, high blood 
pressure, and thyroid disorders. 

A hearing officer's decision in April 1994 changed the date 
of a change of the rating from 100 percent to 10 percent, 
from November 1, 1993, to October 1, 1993, and also found 
that the effective date for a 100 percent rating was June 5, 
1991, instead of the original assigned date of December 10, 
1992.  

VA compensation examination in January 1995 noted a medical 
history including that follow-up examinations to the 
September 1992 subtotal thyroidectomy had been negative for 
any residual cancer.  It was specifically noted that the 
mediastinal mass discovered and biopsied in January 1993 was 
negative for cancer.  The veteran reported present complaints 
of chest pains, shortness of breath, wheezing, and asthmatic 
attacks, but no other symptoms.  Physical examination 
revealed no lymphadenopathy.

Medical literature titled "Levothyroxine" received in May 
1995 noted that Synthroid is a brand name for levothyroxine.  
The document shows Synthroid is a drug used for replacement 
therapy to (1) correct thyroid deficiency (hypothyroidism), 
(2) treat simple goiter and benign thyroid nodules, (3) treat 
Hashimoto's thyroiditis, and (4) as adjunctive prevention and 
treatment of thyroid cancer.

VA compensation examination in May 1997 noted the veteran's 
thyroid therapy was presumed to be adequate with no physical 
or laboratory findings of hypothyroidism.

At a personal hearing in May 1998 the veteran reiterated his 
claims as to procedural due process problems (that he was not 
afforded a VA compensation examination prior to a reduction 
from 100 to 10 percent and that Diagnostic Code 7914 had been 
improperly applied) and submitted medical articles.  He 
testified that he was taking Synthroid, but no other drugs 
for cancer treatment.

At his personal hearing in January 1999 the veteran testified 
that he was being treated for cancer, that he was being 
treated with Synthroid, and that he was unwilling to come to 
a VA examination until compensation was reinstated.  He 
reiterated his previous contentions that because there was no 
evidence demonstrating he was not being treated for cancer 
that the medical evidence should be interpreted that he was 
still being "followed" for cancer.  He asserted there was 
no legal basis for VA to ask him to come in for a medical 
examination, that he should get separate ratings, one for 
carcinoma of thyroid and another for the thyroiditis, and 
that due process 60-day notice prior to reduction was a 
statutory entitlement.

Subsequently, the veteran submitted multiple documents, 
including additional medical literature concerning 
thyroiditis and thyroid cancer and duplicate copies of 
material already of record, and reiterated his contentions in 
additional written briefs and statements.  He also asserted 
that once an analogous rating was assigned that VA law, 
citing Green v. West, 11 Vet. App. 472 (1998), prohibited the 
Board from subsequently considering the matter under another 
diagnostic code.

At a personal hearing before the undersigned Veteran's Law 
Judge in December 2002 the veteran reiterated his claims.  He 
asserted, in essence, that the initial rating decision had 
improperly terminated a 100 percent schedular rating for 
service-connected chronic lymphocytic thyroiditis and that VA 
had never adjudicated his service connection claims for 
papillary or follicular carcinoma.  He claimed he should have 
been provided three concurrent 100 percent ratings for these 
disorders.

Separate Ratings Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  

A disorder unlisted in the rating schedule may be evaluated 
under a listing for a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2004).

Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2004).  The 
Court, however, has held that disabilities may be rated 
separately without violating the prohibition against 
pyramiding unless the disorder constitutes the same 
disability or symptom manifestations.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).

In this case, the evidence shows that in August 1991 the 
veteran filed a claim for service connection for excessive 
weight gain and metabolic abnormality.  VA examination in 
October 1991 noted the veteran's complaints of excessive 
weight gain and metabolic abnormality, but found no evidence 
of lymphadenopathy or lymphatic obstruction.  

Private medical records dated in August 1992 noted the 
veteran had a solid thyroid nodule.  Hospital records show 
that on September 21, 1992, he underwent right thyroid 
lobectomy for an asymptomatic cold thyroid nodule.  An 
admission history and physical examination report noted the 
veteran had no symptoms of hypothyroidism or hyperthyroidism.  
Laboratory testing revealed thyroid profile findings within 
the normal expected range.  Subsequent pathology examination 
included diagnoses of chronic lymphocytic thyroiditis, 
follicular carcinoma, and papillary carcinoma.  In 
correspondence dated in November 1992 the veteran's private 
physician, among other things, noted a pathology consultation 
indicated the veteran's follicular lesion was a benign 
adenoma.

In December 1992, the veteran filed a claim for service 
connection for follicular carcinoma, advanced lymphocytic 
thyroiditis, and papillary carcinoma.

Private medical reports dated February 15, 1993, noted that 
on a follow-up visit for papillary thyroid carcinoma the 
veteran reported an increased size of thyroid and occasional 
fatigue for the previous two months.  The assessment was 
follicular adenoma/papillary.  It was noted that the veteran 
was euthyroid, that he was doing well, and that Synthroid 
would be continued.  

In private medical correspondence dated in August 1993 the 
veteran's physician stated that based upon the physical 
findings at the time of the thyroid lobectomy, the size of 
the nodule, and laboratory values which "could be" related 
to thyroid problems, it was felt that the veteran had the 
thyroid carcinoma and thyroiditis for a minimum of several 
months prior to the date when the first diagnosis was made.  
It was further noted that there was no doubt in his mind that 
both the follicular and papillary carcinoma and thyroiditis 
existed 40 days prior to the first diagnosis.

In an October 1993 VA hearing officer's decision service 
connection was granted for "chronic lymphocytic thyroiditis 
with carcinoma of the thyroid postoperative residuals as 
Persian Gulf War presumed."  It was noted that the evidence 
was in equipoise and that resolving all reasonable doubt in 
the veteran's favor service connection was warranted.  The 
veteran was notified of this determination by correspondence 
dated November 19, 1993.

A November 1993 rating decision noted the hearing officer's 
determination and established service connection for chronic 
lymphocytic thyroiditis with weight gain and metabolic 
abnormality, status post partial thyroidectomy.  It was noted 
that a 100 percent statutory rate was assigned from the date 
of the veteran's claim of December 10, 1992, until November 
1, 1993, a date one year following his surgery, with a 10 
percent rate from November 1, 1993, because there were no 
residuals but the veteran was taking medication for this 
"condition."  The rating codesheet noted the disorder had 
been evaluated under Diagnostic Codes 7903-7914.  

VA compensation examination in January 1995 noted a medical 
history including that follow-up examinations to the 
September 1992 subtotal thyroidectomy (for follicular and 
papillary carcinoma) had been negative for any residual 
cancer.  It was specifically noted that the mediastinal mass 
discovered and biopsied in January 1993 was negative for 
cancer.  Physical examination revealed no lymphadenopathy.

VA compensation examination in May 1997 noted the veteran's 
thyroid therapy was presumed to be adequate with no physical 
or laboratory findings of hypothyroidism.  Records show the 
veteran failed to report for a scheduled examination in June 
1998 and that in January 1999 he testified that he was 
unwilling to report for a VA examination until compensation 
was reinstated.

In a June 2004 rating decision the RO established entitlement 
to service connection for follicular cancer and, in essence, 
included that disorder in the list of residuals disorders 
associated with the veteran's September 1992 partial 
thyroidectomy.  

Based upon the evidence of record, the Board finds the 
veteran's chronic lymphocytic thyroiditis and thyroid 
carcinoma are distinct disorders and are apparently unrelated 
to any common etiology.  The veteran submitted persuasive 
medical literature demonstrating these disorders are 
associated with distinct symptomatology and the August 1993 
correspondence of his private physician indicates the 
disorders existed concurrently prior to the initial 
diagnoses.  

The Board notes that the veteran failed to report for a 
scheduled VA examination in June 1998 and that information 
that may have been obtained at that time is unavailable.  VA 
regulations provide that when a claimant fails, without good 
cause, to report for an examination scheduled in conjunction 
with an original compensation claim the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655 (2004).

The Board also notes that the nodule from which the diagnoses 
of chronic lymphocytic thyroiditis and thyroid carcinoma were 
derived was excised in the September 1992 thyroid lobectomy.  
While there may be residuals of common etiology related to 
that procedure, there is no evidence that chronic lymphocytic 
thyroiditis, papillary carcinoma (a malignant neoplasm), or 
follicular adenoma (a benign neoplasm) constitute the same 
disability or symptom manifestations.  Thyroiditis is defined 
as an inflammation of the thyroid gland, carcinoma is defined 
as any of various types of malignant neoplasms derived from 
epithelial tissue, and adenoma is defined as an ordinarily 
benign neoplasm of epithelial tissue.  WEBSTER'S II NEW 
COLLEGE DICTIONARY pp. 25, 276, 1812 (1995).  The medical 
literature of record also demonstrates that thyroiditis may 
be commonly associated with primary hypothyroidism.  

It is significant to note that a separate rating 
determination does not require separate compensable ratings 
and that VA regulations allow for the assignment of a zero 
percent rating even where such ratings are not specifically 
provided in the Rating Schedule.  See 38 C.F.R. § 4.31 
(2004).  The Rating Schedule provides criteria under 
38 C.F.R. § 4.119 for the evaluation of hypothyroidism 
(Diagnostic Code 7903), malignant neoplasms of the endocrine 
system (Diagnostic Code 7914), and benign neoplasms of the 
endocrine system (Diagnostic Code 7915) without any common 
reference that may be construed as constituting the same 
disability or symptom manifestations.  See 38 C.F.R. § 4.119 
(2004).  Therefore, the Board finds separate VA compensation 
evaluations for the veteran's chronic lymphocytic thyroiditis 
and thyroid carcinoma would not violate the prohibition 
against pyramiding ratings.  

The Board also finds that separate VA compensation 
evaluations for the veteran's service-connected thyroid 
carcinoma and follicular cancer as papillary carcinoma and 
follicular adenoma would not violate the prohibition against 
pyramiding ratings.  Although the June 2004 rating decision 
established service connection for follicular "cancer," the 
Board finds the present disability is more appropriately 
classified as a follicular adenoma.  Correspondence dated in 
November 1992 from the veteran's private physician indicated 
that Synthroid would be continued if the diagnosis of benign 
adenoma was accepted and the evidence shows the medication 
was continued.  There is no evidence indicating the veteran 
underwent repeat subtotal thyroidectomy or radio-iodine 
ablation therapy of the remaining lobe or both followed by a 
total body scan and radioactive iodine therapy the physician 
stated would be warranted with acceptance of the AFIP 
diagnoses of follicular carcinoma.  The Board also finds the 
February 15, 1993, private medical report indicating an 
assessment of follicular adenoma is persuasive as to this 
diagnosis and that the veteran had no present malignant 
carcinoma at that time.  

Alternatively, however, separate ratings for papillary 
carcinoma and "follicular carcinoma" as two malignant 
neoplasms arising from the common nodule excised in September 
1992 would violate the prohibition against pyramiding 
ratings.  Two malignant neoplasms arising from a common 
thyroid nodule would appear to have essentially identical 
disability manifestations.

The Board further finds the November 29, 1993, rating 
decision was clearly and unmistakably erroneous in failing to 
accurately identify the service-connected disability granted 
by the October 1993 hearing officer's decision, in failing to 
assign separate ratings for chronic lymphocytic thyroiditis, 
papillary carcinoma, and follicular adenoma, and in 
apparently assuming that the veteran's chronic lymphocytic 
thyroiditis was a residual of treatment for thyroid 
carcinoma.  While making no representations as to any 
effective date or rating assignments as a result of this 
separate rating determination, any applicable effective dates 
and ratings should be assigned as if the correct decisions 
had been made at the time of the November 29, 1993, rating 
decision.  38 C.F.R. § 3.105(a) (2004).  

Reinstatement of 100 Percent Rating Claim

As a preliminary matter, the Board notes the veteran has, in 
essence, asserted alternative theories of entitlement to 
reinstatement including (1) that a 100 percent schedular 
rating assigned under the provisions of 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (1993), was improperly reduced without 
regard to the protections of 38 C.F.R. §§ 3.343, 3.344 
(1993), (2) that the 100 percent rating assigned in the 
November 29, 1993, rating decision was improperly reduced 
because he was not provided notice as required by 38 C.F.R. 
§ 3.105(e), and (3) that his treatment for a malignant 
neoplasm of the endocrine system has continued unabated since 
September1992.  He also asserted, citing Green, 11 Vet. App. 
472, that once an analogous rating was assigned VA law 
prohibited the Board from subsequently considering the matter 
under another diagnostic code.

The Board notes VA laws governing the rating of disabilities 
of the endocrine system were revised effective June 6, 1996.  
61 Fed. Reg. 20,446 (May 7, 1996) (codified at 38 C.F.R. 
§ 4.119).  VA's General Counsel, in a precedent opinion, has 
held that when a new regulation is issued while a claim is 
pending before VA, unless clearly specified otherwise, VA 
must apply the new provision to the claim from the effective 
date of the change as long as the application would not 
produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 
2003).  The revised amended versions may only be applied as 
of their effective date and, before that time, only the 
former version of the regulation may be applied.  VAOPGCPREC 
3-2000 (Apr. 10, 2000).

Statutory law applicable at the time of the November 29, 
1993, rating decision also provided that the effective date 
of a reduction or discontinuance of compensation, dependency 
and indemnity compensation, or pension by reason of change in 
law or administrative issue, change in interpretation of a 
law or administrative issue, or, for compensation purposes, a 
change in service-connected or employability status or change 
in physical condition shall be the last day of the month 
following sixty days from the date of notice to the payee (at 
the payee's last address of record) of the reduction or 
discontinuance.  38 U.S.C.A. § 5112(b)(6) (West 1991).

Where the reduction in evaluation of a service-connected 
disability or employability status was considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance was to be 
prepared setting forth all material facts and reasons.  The 
beneficiary was to be notified at his or her latest address 
of record of the contemplated action and furnished detailed 
reasons therefore, and was to be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence was not received within that period, 
final rating action was to be taken and the award was to be 
reduced or discontinued effective the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expired.  38 C.F.R. 
§ 3.105(e) (1993).

Regulations also provided that total disability ratings, when 
warranted by the severity of the condition and not granted 
purely because of hospital, surgical, or home treatment, or 
individual unemployability would not be reduced, in the 
absence of clear error, without examination showing material 
improvement in physical or mental condition.  Examination 
reports showing material improvement must have been evaluated 
in conjunction with all the facts of record, and 
consideration must have been given particularly to whether 
the veteran attained improvement under the ordinary 
conditions of life, i.e., while working or actively seeking 
work or whether the symptoms were brought under control by 
prolonged rest, or generally, by following a regimen which 
precluded work, and, if the latter, reduction from total 
disability ratings were not to be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343(a) (1993).

The rating agencies were to handle cases affected by change 
of medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and regulations governing disability 
compensation and pension.  It was essential that the entire 
record of examinations and the medical-industrial history be 
reviewed to ascertain whether the recent examination was full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  
This applied to treatment of intercurrent diseases and 
exacerbations, including hospital reports, bedside 
examinations, examinations by designated physicians, and 
examinations in the absence of, or without taking full 
advantage of, laboratory facilities and the cooperation of 
specialists in related lines.  38 C.F.R. § 3.344(a) (1993).

Examinations less full and complete than those on which 
payments were authorized or continued were not to be used as 
a basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, including manic 
depressive or other psychotic reaction, were not to be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warranted the 
conclusion that sustained improvement had been demonstrated.  
Moreover, though material improvement in the physical or 
mental condition was clearly reflected the rating agency was 
to consider whether the evidence made it reasonably certain 
that the improvement would be maintained under the ordinary 
conditions of life.  Rating boards encountering a change of 
diagnosis were to exercise caution in the determination as to 
whether a change in diagnosis represented no more than a 
progression of an earlier diagnosis, an error in prior 
diagnosis or possibly a disease entity independent of the 
service-connected disability.  When the new diagnosis 
reflected mental deficiency or personality disorder only, the 
possibility of only temporary remission of a super-imposed 
psychiatric disease was to be borne in mind. Id.

VA's General Counsel, however, has held that a rating action 
that did not actually reduce or discontinue "compensation 
payments currently being made" was not a reduction subject 
to the application of the proposed action notice procedures 
under 38 C.F.R. § 3.105(e).  See VAOPGCPREC 71-91 (Nov. 7, 
1991); VAOPGCPREC 29-97 (Aug. 7, 1997).  The Board is 
required to follow the precedent opinions of VA's General 
Counsel.  38 C.F.R. § 20.101 (2004).

As to the veteran's first theory of entitlement that the 100 
percent rating assigned in the November 29, 1993, rating 
decision was provided under the provisions of 38 C.F.R. 
§ 4.119, Diagnostic Code 7903, there is no indication in 
either the October 1993 hearing officer's decision or the 
November 29, 1993, rating decision that a 100 percent 
schedular rating was assigned or was warranted for 
hypothyroidism under Diagnostic Code 7903.  Prior to June 6, 
1996, 38 C.F.R. § 4.119, Diagnostic Code 7903, provided a 
100 percent rating for pronounced hypothyroidism with a long 
history and slow pulse, decreased levels of circulating 
thyroid hormones (T4 and/or T3 by specific assays), sluggish 
mentality, sleepiness, and slow return of reflexes.  In fact, 
the Board finds there is no evidence that any of the 
requirements for a 100 percent schedular rating under 
Diagnostic Code 7903 attributable to a service-connected 
disability were manifest at the time of the November 29, 
1993, rating action.

The Board also notes that the medical evidence of record at 
that time revealed no symptoms of hypothyroidism.  Hospital 
records dated in September 1992 show that upon admission the 
veteran had no symptoms of hypothyroidism or hyperthyroidism.  
Laboratory testing at that time also revealed thyroid profile 
findings within the expected range.  Private medical 
correspondence dated in November 1992 shows the veteran was 
given Synthroid without symptoms of hyperthyroidism or 
hypothyroidism.  A February 15, 1993, report noted the 
veteran reported an increased size of thyroid and occasional 
fatigue for the previous two months; however, the examiner 
noted the veteran was euthyroid at that time.  A May 1997 VA 
compensation examination also noted the veteran's thyroid 
therapy was presumed to be adequate with no physical or 
laboratory findings of hypothyroidism.

Although the veteran has asserted, among other things, that 
excessive weight gain during active service demonstrated the 
onset of a chronic thyroid disability in service, a review of 
his service medical records do not reflect any excessive 
weight gain that may be attributable to his chronic 
lymphocytic thyroiditis or thyroid carcinoma.  His private 
physician has expressed the opinion that these disorders 
existed several months prior to the initial diagnoses 
provided in 1992; however, there is no competent evidence 
indicating these disorders were manifest in December 1981 
when the veteran was first evaluated for a weight control 
program.  The examiner at that time noted he was overweight 
at 1923/4 lbs.  Subsequent service department reports show that 
in July 1988 he weighed 185 lbs., that in April 1991 he 
weighed 199 lbs., and in August 1991 he weighed 205 lbs.  On 
VA examination in October 1991 the veteran's weight was 204 
lbs.  As there is no evidence of excessive weight gain 
attributable to a service-connected disorder, the assertion 
that this was a symptom manifestation of a chronic thyroid 
disability is of little probative value.

The Board finds, based upon the evidence of record, that the 
service-connected disability for which the veteran received 
the 100 percent schedular evaluation that has been assigned 
as effective to October 1, 1993, was for his service-
connected thyroid carcinoma or papillary carcinoma, a 
malignant thyroid neoplasm of the endocrine system, under 
Diagnostic Code 7914.  While the November 29, 1993, rating 
decision may have inarticulately defined the service-
connected disability issue, there is no probative evidence 
that a 100 percent schedular rating was actually assigned 
under the provisions of Diagnostic Code 7903 nor that such a 
rating was warranted at that time.  As there was no 100 
percent or total schedular rating assigned other than as 
specifically provided for in Diagnostic Code 7914 the 
provisions of 38 C.F.R. §§ 3.343, 3.344 were inapplicable.  

Although the veteran claims the Court in Green held that once 
an analogous rating was assigned the Board was prohibited 
from subsequently considering the matter under another 
diagnostic code, the Board finds this is an erroneous 
interpretation of that case.  In fact, the Court noted the 
aptness of selection of the analogous diagnostic code was not 
an issue addressed by the Board in that case.  See Green, 11 
Vet. App. at 476.  The Court has held, however, that the 
Board may address and choose analogous diagnostic codes other 
than those initially assigned and that those decision are not 
reviewable by the Court unless they are arbitrary or 
capricious.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993).  
Here, to the extent the November 29, 1993, rating decision 
may indicate a 100 percent rating was assigned under 
Diagnostic Code 7903, the Board specifically finds that this 
diagnostic code did not properly describe both the functions 
affected, the anatomical localization, and the symptomatology 
associated with the veteran's service-connected disability.

As to the veteran's second theory of entitlement that the 100 
percent rating assigned in the November 29, 1993, rating 
decision was improperly reduced because he was not provided 
notice as required by 38 C.F.R. § 3.105(e), the Board finds 
it is clear that this rating action was not a reduction or 
discontinuance of compensation payments currently being made 
at that time.  See VAOPGCPREC 71-91; VAOPGCPREC 29-97.  VA 
records show the veteran was not actually receiving any 
compensation payments for his service-connected thyroid 
disability prior to the November 29, 1993, rating decision 
nor that the determination resulted in any actual reduction 
of a "running award" or VA compensation payments currently 
being made.  For similar reasons, the October 1994 hearing 
officer's decision establishing the 100 percent rating as 
effective from June 5, 1991, with the subsequent cessation of 
that rating on October 1, 1993, did not result in an actual 
reduction of payments as to require notification or proposal 
action to reduce.  

Prior to June 6, 1996, thyroid carcinoma or papillary 
carcinoma, was rated under 38 C.F.R. § 4.119, Diagnostic Code 
7914, new growths, malignant, of any part of the endocrine 
system.  It was noted that a 100 percent disability rating 
would continue for one year following the cessation of 
surgical, X-ray, antineoplastic chemotherapy, or other 
therapeutic procedure.  At which point, if there had been no 
local reoccurrence or metastasis, a rating was to be made on 
the residuals.

Although the revisions to 38 C.F.R. § 4.119, Diagnostic Code 
7914, effective from June 6, 1996, specifically require that 
notice be provided subject to the provisions of 38 C.F.R. 
§ 3.105(e), there is no evidence that this requirement was to 
be applied retroactively.  As the cessation of the 100 
percent rating at issue occurred as a result of the November 
29, 1993, rating decision, this "reinstatement" claim must 
be examined under the regulations in effect before June 6, 
1996.  See VAOPGCPREC 7-2003; VAOPGCPREC 3-2000.  

Based upon applicable law, the Board finds the November 29, 
1993, rating action represented the application of a VA 
regulation that required a 100 percent rating for one year 
following the cessation of treatment and a determination at 
the end of that one year period, if there had been no local 
reoccurrence or metastasis, as to a rating on the residuals.  
The Board further finds that the September 21, 1992, partial 
thyroid lobectomy was the last surgical treatment the veteran 
received for his service-connected malignant thyroid growth.  

Although the veteran has asserted that the mediastinoscopy he 
underwent in January 1993 was actually his last surgical 
treatment for thyroid carcinoma, the Board finds this was 
procedure was not, in fact, undertaken for the treatment of a 
malignant growth or an actual metastasis.  Private medical 
records noted diagnoses of bilateral hilar adenopathy, 
superior mediastinal adenopathy, and periacinal adenopathy 
that most likely represented metastatic foci; however, 
subsequent reports found the mediastinoscopy resulted in an 
assessment of stage I sarcoidosis with no evidence of 
metastasis.  

The Board notes the veteran asserts that because Diagnostic 
Code 7914 does not mention being a temporary rating the 100 
percent rating did not cease without specific procedural 
findings and due process including a VA examination.  He 
contends that because there was no medical evidence of record 
for an eight month period beginning January 1993 that the 
burden was on VA to prove that the cancer had not locally 
recurred at the end of one year.  The Board finds no merit to 
this claim because the specific language of Diagnostic Code 
7914 merely provides a 100 percent rating for any new 
malignant growths in any specified part of the endocrine 
system to be continued for one year following the cessation 
of surgical, X-ray, antineoplastic chemotherapy, or other 
therapeutic procedure and a determination at that point, if 
there had been no recurrence, to rate any residual 
disability.  There was no requirement under Diagnostic Code 
7914, nor any other applicable VA law, for medical proof of 
the absence of cancer in order to cease the 100 percent 
rating for thyroid cancer. 

The regulation itself specifically provided the time period 
for a 100 percent rating (one year following the cessation of 
specified medical procedures).  Even assuming that medical 
evidence was required to demonstrate that the veteran's 
thyroid carcinoma was not productive of local recurrence or 
metastases, there was medical evidence of record in this case 
showing he did not have any new malignant growths or 
metastases associated with thyroid cancer.  Treatment records 
dated in February 1993 demonstrated there was no evidence of 
organ dysfunction or metastasis. 

The present case is also distinguishable from the facts in 
Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992), a case cited 
by the veteran in support of his claim, because the 
disability in that case was schizophrenia, a disability for 
which the applicable diagnostic code did not specifically 
provide for the cessation of a 100 percent rating following 
the last treatment and where there had been prior 
compensation payments made at the 100 percent rate.  The 
Court, in Rossiello v. Principi, 3 Vet. App. 430, 433 (1992), 
distinguished the facts and diagnostic code used in 
Dofflemyer, holding that "[u]nlike the situation presented 
in Dofflemyer, where a disability rating was improperly 
reduced, this appellant's 100% rating ceased to exist by 
operation of the [Diagnostic Code] . . . The basis for the 
100% rating, in the absence of 'local recurrence or 
metastases,' no longer exists."

Although the veteran has attempted to distinguish the facts 
in his case from those in Rossiello stating that his case 
involved the termination of a 100 percent rating, that the 
method of termination was different, and that the status of 
carcinoma was different, these factual distinctions are not 
found to be legally significant.  Rossiello did, in fact, 
involve the reinstatement of a 100 percent rating, the method 
of termination was the temporal component contained in the 
diagnostic code ("[t]he rating . . . will be continued for 2 
years following [stated medical procedures]"), and the 
factual distinction between types of cancer is of no legal 
significance in interpreting the Court's precedent.  The 
regulatory language in Rossiello ("if there has been no 
local recurrence or metastases, the rating will be made on 
residuals") is essentially identical to the language of 
Diagnostic Code 7914 ("if there has been no local 
reoccurrence or metastasis, the rating will be made on 
residuals").  Thus, the common regulatory language is found 
to be more legally determinative in interpreting Diagnostic 
Code 7914 in this case than the factual distinctions the 
veteran identifies.

As to the veteran's third theory of entitlement that his 
treatment for a malignant neoplasm of the endocrine system 
has continued unabated since September1992, the Board finds 
the medical evidence of record demonstrates no present or 
remaining malignant thyroid neoplasm nor recurrence of any 
malignant thyroid carcinoma after September 1992.  The 
January 1995 VA compensation examination report noting that 
follow-up examinations to the September 1992 subtotal 
thyroidectomy had been negative for any residual cancer is 
persuasive as to this matter.  

The Board further finds that, based upon the evidence of 
record, that the veteran's medication regime after September 
1992 was provided either as treatment for his benign 
follicular adenoma or as thyroid replacement therapy.  In 
light of the medical evidence of record, the November 1992 
correspondence of the veteran's private physician is 
persuasive that Synthroid, or levothyroxine, was continued 
for the treatment of a benign adenoma.  A February 15, 1993, 
private medical report indicating an assessment of follicular 
adenoma is also persuasive as to this diagnosis and that the 
veteran had no present malignant carcinoma at that time.  A 
May 1997 VA compensation examination report noted the 
veteran's thyroid therapy was presumed to be adequate with no 
physical or laboratory findings of hypothyroidism.

It is significant to note that the veteran failed to report 
for a VA specialist examination scheduled in May 1998 and 
that he subsequently expressed an unwillingness to report for 
an examination.  Therefore, the present determination must be 
made based upon the evidence of record.  See 38 C.F.R. 
§ 3.655.

In this case, there is no medical evidence demonstrating a 
recurrence or a metastatic malignant growth of the endocrine 
system more than one year from the last date of the veteran's 
surgical treatment on September 21, 1992.  Since recurrence 
or metastasis was not present, the medical literature 
evidence demonstrating multiple uses for the medication 
levothyroxine or Synthroid, including as adjunctive 
prevention and treatment of thyroid cancer, warrants a lesser 
degree of probative weight as to the claim that the 
medication prescribed to the veteran was a continuing 
therapeutic treatment for the malignant growth. 

The veteran contends that medical evidence he submitted shows 
that Synthroid is used for treatment of carcinoma.  The Board 
finds, however, that the medical evidence does not show that 
Synthroid is used exclusively as treatment for carcinoma.  
This evidence, in the form of various medical treatises or 
medical literature, also demonstrates that Synthroid is used 
for the prevention of recurrence of carcinoma and as 
replacement therapy to correct thyroid deficiency 
(hypothyroidism).  Thus, the fact that Synthroid was 
prescribed without other competent evidence clarifying the 
actual reason for its use does not establish the presence of 
a carcinoma, including recurrence.  

The Board notes the veteran testified in May 1998 that, at 
the time Synthroid was administered, it was explained to him 
that it was for the treatment of carcinoma.  With regard to 
such statements, however, even assuming that they were 
provided by a medical professional, the Court has held that 
such a veteran's account, "filtered as it [is] through a 
layman's sensibilities, of what a doctor purportedly said is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

Although the veteran may sincerely believe his continuing 
medication regime is for the treatment of a malignant growth 
discovered in September 1992, he is not a licensed medical 
practitioner and he is not competent to offer opinions on 
questions requiring medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, the Board finds the veteran was 
appropriately compensated under the applicable VA regulations 
at 100 percent for one year following the September 21, 1992, 
right thyroid lobectomy for removal of a nodule subsequently 
identified as including a malignant thyroid neoplasm.  The 
determination to cease compensation payments at the 
100 percent rating effective October 1, 1993, was proper 
because there was no evidence of local reoccurrence or 
metastasis.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim 
for reinstatement of a 100 percent rating.


ORDER

Entitlement to separate ratings for service-connected chronic 
lymphocytic thyroiditis and for the residuals of papillary 
carcinoma and follicular adenoma is granted, subject to the 
regulations governing the payment of monetary awards.

Entitlement to reinstatement of a 100 percent rating for the 
service-connected disability residuals of papillary 
carcinoma, status post partial thyroidectomy, for the period 
from October 1, 1993, is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


